UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-4412



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHRISTOPHER LAMONT WHITE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. James A. Beaty, Jr., District
Judge. (CR-98-332)


Submitted:   September 30, 1999           Decided:   November 3, 1999


Before MURNAGHAN, WILKINS, and NIEMEYER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. McClellan, IVEY, MCCLELLAN, GATTON, & TALCOTT, L.L.P.,
Greensboro, North Carolina, for Appellant. Walter C. Holton, Jr.,
United States Attorney, Michael F. Joseph, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christopher Lamont White appeals from his conditional guilty

plea conviction for possession with intent to distribute cocaine

base.    On appeal, he only alleges that the district court erred by

denying his motion to suppress evidence found in his vehicle fol-

lowing a traffic stop.     We have reviewed the order denying the

motion to suppress and the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

United States v. Christopher, No. CR-98-332 (M.D.N.C. Jan. 14,

1999).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2